DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1 - 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a design database to store, a rules database to store, a rules management system to apply in claim 1, a rule generation module…to permit in claims 6 and 15, a component generation module to generate in claims 7 and 16, a design generation module to generate in claims 8 and 17, a design database to store, a rules database to store, a rules management system to apply, and a CAD system to permit in claims 10 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 4, 9, 13, and 18 uses “means for” and invokes 112 (f), or 112, sixth paragraph.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a design database to store a plurality of design information comprised of a plurality of components; a rules database to store a plurality of rules input by a user, the rules associated to one or more of the plurality of components; and a rules management system to apply the plurality of rules to at least one of the plurality of components and modifies the at least one of the plurality of components based on the plurality of rules” in claim 1, “further comprising a user interface to provide a means for inputting the plurality of rules” in claims 4, and 13, “further comprising a rule generation module in operable communication with the user interface to permit the generation of the plurality of rules” in claims 6 and 15, “further comprising a component generation module to generate a component conforming to the plurality of rules” in claims 7 and 16, “further comprising a design generation module to generate a design comprising the conforming component generated by the component generation module” in claims 8 and 17, “wherein a user permissions module provides a means for submitting user permissions to access the rule-based design system” in claims 9 and 18, “a design database to store a plurality of design information comprised of a plurality of components stored in a components database; a rules database to store a plurality of rules input by a user, the rules associated to one or more of the plurality of components to permit the modification of the plurality of components; a rules management system to apply the plurality of rules to at least one of the plurality of components and modifies the at least one of the plurality of components based on the plurality of rules; and a CAD system to permit the user to generate a design and transmit the design to the rule-based design system” in claim 10, and “a design database to store a plurality of design information comprised of a plurality of components stored in a components database; a rules database to store a plurality of rules input by a user, the rules associated to one or more of the plurality of components to permit the modification of the plurality of components; a rules management system to apply the plurality of rules to at least one of the plurality of components and modifies the at least one of the plurality of components based on the plurality of rules; a CAD system to permit the user to generate a design and transmit the design to the rule-based design system; and an artificial intelligence engine to receive the plurality of rules and apply the plurality of rules to at least one of the one or more components without the users input” in claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions above. In particular, the databases, systems, and modules recited in the claims are not adequate structures to perform the functions of the limitations provide above. There is no disclosure of any particular structure, either explicitly or inherently, to perform the functions. As would be recognized by those of ordinary skill in the art, the steps above could be performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	 
Dependent claims 2, 3, 5, 11, 12, 14, and 19 are rejected due to inherited claim deficiencies of claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claimed functions recited above in the claim interpretation sections. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Dependent claims 2, 3, 5, 11, 12, 14, and 19 are rejected due to inherited claim deficiencies of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (“Automated Code-Checking of BIM Models”), hereinafter “Li”, and further in view of Singh et al. (“Utilising Building Component Data from BIM for Formwork Planning”), hereinafter “Singh”.

As per claim 1, Li discloses:
a rule-based design system, comprising a rules database to store a plurality of rules input by a user, the rules associated to one or more of the plurality of components (Li, page 43, lines 15 - 17 discloses software used for rule checking similar to the language as other software, and includes the use of a database.)

a rules management system to apply the plurality of rules to at least one of the plurality of components and modifies the at least one of the plurality of components based on the plurality of rules (Li, page 49, line 8 discloses developing a model and export to a file, with page 51, lines 1 - 4 checking models for BIM validation, including space checking, component checking, and deficiency checking, with the rule-set structure used is shown in FIG. 19, and page 53, lines 1 - 3 adds checks performed based on the rules, and symbols in FIG 23 shows results, including passing or rejecting the model based on the rule, and severity of the rejection. In addition, page 59, lines 1 - 7 adds locating the issue that causes the component(s) to fail a rule, and modification to the component(s) performed, including FIGS. 31 and 32, showing steps of locating the issue and modifying the model.)

Li does not expressly disclose:
a design database to store a plurality of design information comprised of a plurality of components

Singh however discloses:
a design database to store a plurality of design information comprised of a plurality of components (Singh, page 24, lines 28 - 30 discloses a BIM database with computational designs, with FIG. 1 shows the database as a building element database, and page 26, lines 10 - 11 adds the BIM database include component elements.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the BIM validation performed using a rule-set structure and determining if the components fail the rules, and providing modifications for compliance teaching of Li with the BIM component database for designs teaching of Singh. The motivation to do so would have been because Singh discloses the benefit of a database for formwork elements that can be linked with design processes to automatically select the available elements for formwork, or to inform a construction team about the requirement of extra formwork elements and automate decision-making tasks (Singh, page 31, lines 7 - 10).

As per claim 10, Li discloses:
a rule-based design system, comprising: a rules database to store a plurality of rules input by a user, the rules associated to one or more of the plurality of components (Li, page 43, lines 15 - 17 discloses software used for rule checking similar to the language as other software, and includes the use of a database.)

to permit the modification of the plurality of components (Li, page 57, lines 4 - 7 discloses a modification will need to be performed based on a problem found in the model.)

a rules management system to apply the plurality of rules to at least one of the plurality of components and modifies the at least one of the plurality of components based on the plurality of rules (Li, page 49, line 8 discloses developing a model and export to a file, with page 51, lines 1 - 4 checking models for BIM validation, including space checking, component checking, and deficiency checking, with the rule-set structure used is shown in FIG. 19, and page 53, lines 1 - 3 adds checks performed based on the rules, and symbols in FIG 23 shows results, including passing or rejecting the model based on the rule, and severity of the rejection. In addition, page 59, lines 1 - 7 adds locating the issue that causes the component(s) to fail a rule, and modification to the component(s) performed, including FIGS. 31 and 32, showing steps of locating the issue and modifying the model.)

a CAD system to permit the user to generate a design and transmit the design to the rule-based design system (Li, page 49, line 8 discloses using Revit to model the building in FIG. 16, and exporting the file to a different format for a different software to perform the rule check with the rule-set structure for issues, as disclosed in page 51, lines 1 - 4 and FIGS. 17 - 19.)

Li does not expressly disclose:
a design database to store a plurality of design information comprised of a plurality of components stored in a components database; 

Singh however discloses:
a design database to store a plurality of design information comprised of a plurality of components stored in a components database (Singh, page 24, lines 28 - 30 discloses a BIM database with computational designs, with FIG. 1 shows the database as a building element database, and page 26, lines 10 - 11 adds the BIM database include component elements.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the BIM validation performed using a rule-set structure and determining if the components fail the rules, and providing modifications for compliance teaching of Li with the BIM component database for designs teaching of Singh. The motivation to do so would have been because Singh discloses the benefit of a database for formwork elements that can be linked with design processes to automatically select the available elements for formwork, or to inform a construction team about the requirement of extra formwork elements and automate decision-making tasks (Singh, page 31, lines 7 - 10).

For claim 2: The combination of Li and Singh discloses claim 2: The system of claim 1, wherein:
the plurality of rules are transmitted to an analysis engine to analyze the rules and apply the rules (Li, page 51, lines 3 - 7 through page 52, lines 1 discloses providing a rule-set structure for checking a model, using design codes for different types of building to provide a valid checking process, and page 53, lines 1 - 2, after the rule is executed on the model, the status of each rule is displayed.)

As per claim 11, note the rejections of claim 2 above. The instant claim 11 recites substantially the same limitations as the above rejected claim 2, and is therefore rejected under the same prior art teachings.

Claims 3 - 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (“Automated Code-Checking of BIM Models”), hereinafter “Li”, in view of Singh et al. (“Utilising Building Component Data from BIM for Formwork Planning”), and further in view of Nawari (“Building Information Modeling Automated Code Checking and Compliance Processes”), hereinafter “Nawari”.

As per claim 3, the combination of Li and Singh discloses the system of claim 2.
The combination of Li and Singh does not expressly disclose:
wherein the analysis system comprises an artificial intelligence engine to anticipate the plurality of rules provided by the user.

Nawari however discloses:
wherein the analysis system comprises an artificial intelligence engine to anticipate the plurality of rules provided by the user (Nawari, page 116, lines 28 - 32 discloses using artificial intelligence methods to automate building code conformance checking by taking regulatory requirements for computer processing, including using models to predict the probability distribution of language expressions, involving computers used to derive meaning from textual formats regarding building regulations and generating logical rules.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the BIM validation performed using a rule-set structure and determining if the components fail the rules, and providing modifications for compliance teaching of Li and the BIM component database for designs teaching of Singh with the artificial intelligence used with regards to building code conformance checking teaching of Nawari. The motivation to do so would have been because Nawari discloses the benefit of machine learning based algorithms that provide higher precision and performance than other methods used (Nawari, page 117, lines 7 - 9).

For claim 4: The combination of Li, Singh, and Nawari discloses claim 4: The system of claim 3, further comprising:
a user interface to provide a means for inputting the plurality of rules (Li, page 51, 3 - 7 through page 52, line 1 discloses designing the rule-set for specific types of building models, with FIG. 19 showing the rule-set structure in a workspace, with FIGS. 17 & 18.)

For claim 5: The combination of Li, Singh, and Nawari discloses claim 5: The system of claim 4, wherein:
the user interface comprises a cases and notifications interface to allow the user to select a solution to a breach of at least one of the plurality of rules (Li, page 53, lines 2 - 3 discloses symbols in FIGS. 22 and 23 indicating the result of the rules passing or failing, and page 65, lines 3 - 4 through page 67, lines 1 - 2 discloses the results of possible issues and different ways to modify or change to model to comply with the rules.)

For claim 6: The combination of Li, Singh, and Nawari discloses claim 6: The system of claim 5, further comprising:
a rule generation module in operable communication with the user interface to permit the generation of the plurality of rules (Li, page 51, lines 3 - 7 through page 52, lines 1 - 5 discloses designing a rule structure that includes rule-set structures for design codes and fire protection regulations, and translating the rules into machine-readable language, shown in FIGS. 20 and 21.)

For claim 7: The combination of Li, Singh, and Nawari discloses claim 7: The system of claim 6, further comprising:
a component generation module to generate a component conforming to the plurality of rules (Li, page 55, lines 3- 6 discloses using the rule-set management structure to determine the intersection between components not complying with the rules, with page 57, lines 1 - 7 discloses the components checked and issues shown in FIGS. 28 and 29, and the model is modified, and page 59, lines 1 - 3 adding modifying the components as indicated as an issue to agree with the code or rule.)

For claim 8: The combination of Li, Singh, and Nawari discloses claim 8: The system of claim 7, further comprising:
a design generation module to generate a design comprising the conforming component generated by the component generation module (Li, page 55, lines 3 - 6 discloses a rule-set management structure to determine issues with components, and page 59, lines 1 - 5 adding modifying the model for compliance based on the components determined to provide issues, with FIGS. 31 and 32 showing the location of an issue and modification performed.)


As per claim 12 - 17, note the rejections of claims 3 - 8 above. The instant claims 12 - 17 recites substantially the same limitations as the above rejected claims 3 - 8, and are therefore rejected under the same prior art teachings.

As per claim 20, Li discloses:
a rule-based design system, comprising a rules database to store a plurality of rules input by a user, the rules associated to one or more of the plurality of components (Li, page 43, lines 15 - 17 discloses software used for rule checking similar to the language as other software, and includes the use of a database.)

to permit the modification of the plurality of components (Li, page 57, lines 4 - 7 discloses a modification will need to be performed based on a problem found in the model.)

a rules management system to apply the plurality of rules to at least one of the plurality of components and modifies the at least one of the plurality of components based on the plurality of rules (Li, page 49, line 8 discloses developing a model and export to a file, with page 51, lines 1 - 4 checking models for BIM validation, including space checking, component checking, and deficiency checking, with the rule-set structure used is shown in FIG. 19, and page 53, lines 1 - 3 adds checks performed based on the rules, and symbols in FIG 23 shows results, including passing or rejecting the model based on the rule, and severity of the rejection. In addition, page 59, lines 1 - 7 adds locating the issue that causes the component(s) to fail a rule, and modification to the component(s) performed, including FIGS. 31 and 32, showing steps of locating the issue and modifying the model.)

a CAD system to permit the user to generate a design and transmit the design to the rule-based design system (Li, page 49, line 8 discloses using Revit to model the building in FIG. 16, and exporting the file to a different format for a different software to perform the rule check with the rule-set structure for issues, as disclosed in page 51, lines 1 - 4 and FIGS. 17 - 19.)

Li does not expressly disclose:
a design database to store a plurality of design information comprised of a plurality of components stored in a components database.

Singh however discloses:
a design database to store a plurality of design information comprised of a plurality of components stored in a components database (Singh, page 24, lines 28 - 30 discloses a BIM database with computational designs, with FIG. 1 shows the database as a building element database, and page 26, lines 10 - 11 adds the BIM database include component elements.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the BIM validation performed using a rule-set structure and determining if the components fail the rules, and providing modifications for compliance teaching of Li with the BIM component database for designs teaching of Singh. The motivation to do so would have been because Singh discloses the benefit of a database for formwork elements that can be linked with design processes to automatically select the available elements for formwork, or to inform a construction team about the requirement of extra formwork elements and automate decision-making tasks (Singh, page 31, lines 7 - 10).

The combination of Li and Singh does not expressly disclose:
an artificial intelligence engine to receive the plurality of rules and apply the plurality of rules to at least one of the one or more components without the users input.

Nawari however discloses:
an artificial intelligence engine to receive the plurality of rules and apply the plurality of rules to at least one of the one or more components without the users input (Nawari, page 116, lines 28 - 36 discloses using artificial intelligence methods to automate building code conformance checking by taking regulatory requirements for computer processing, including using models to predict the probability distribution of language expressions, involving computers used to derive meaning from textual formats regarding building regulations and generating logical rules, including a machine learning approach that includes system learning.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the BIM validation performed using a rule-set structure and determining if the components fail the rules, and providing modifications for compliance teaching of Li with the BIM component database for designs teaching of Singh and the artificial intelligence used with regards to building code conformance checking teaching of Nawari. The motivation to do so would have been because Nawari discloses the benefit of machine learning based algorithms that provide higher precision and performance than other methods used (Nawari, page 117, lines 7 - 9).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (“Automated Code-Checking of BIM Models”), in view of Singh et al. (“Utilising Building Component Data from BIM for Formwork Planning”), and further in view of Clayton et al. (“Automated Plan Review for Building Code Compliance Using BIM”), hereinafter “Clayton”.

As per claim 9, the combination of Li and Singh discloses the system of claim 8.
The combination of Li and Singh does not expressly disclose:
wherein a user permissions module provides a means for submitting user permissions to access the rule-based design system.

Clayton however discloses:
wherein a user permissions module provides a means for submitting user permissions to access the rule-based design system (Clayton, page 3, lines 8 - 12 discloses a code checked used for a BIM design, with a designer creating the design and putting in a request for the APR to check the BIM design with the building code.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the BIM validation performed using a rule-set structure and determining if the components fail the rules, and providing modifications for compliance teaching of Li and the BIM component database for designs teaching of Singh with the designer requesting a check of BIM design with building code teaching of Clayton. The motivation to do so would have been because Clayton discloses the benefit of Automated Plan Review (APR) software to check building design against code requirements, including the ability of providing a user interface to guide a building designer to add building code information into the BIM, launch and inspect a plan review, and produce reports (Clayton, page 1, Abstract, lines 2 - 7).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li (“Automated Code-Checking of BIM Models”), in view of Singh et al. (“Utilising Building Component Data from BIM for Formwork Planning”), in view of Nawari (“Building Information Modeling Automated Code Checking and Compliance Processes”), and further in view of Clayton et al. (“Automated Plan Review for Building Code Compliance Using BIM”).

For claim 19, the combination of Li, Singh, and Clayton discloses the system of claim 18.
The combination of Li, Singh, and Clayton does not expressly disclose:
wherein the analysis engine further comprises a machine learning engine to receive the plurality of rules apply the plurality of rules to the design.

Nawari however discloses:
wherein the analysis engine further comprises a machine learning engine to receive the plurality of rules apply the plurality of rules to the design (Nawari, page 116, lines 30 - 36 discloses an approach that uses natural language (NLP) models, including a machine learning approach that uses system learning and machine learning algorithms to process data, compared to manually developed rules to process data, with page 117, lines 22 - 34 adds machine based classification of construction documents and NLP (used by machine learning approach, as disclosed above) for automating building regulatory conformance and extracting regulatory rules from documents into a computable format.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the BIM validation performed using a rule-set structure and determining if the components fail the rules, and providing modifications for compliance teaching of Li, the BIM component database for designs teaching of Singh, and the designer requesting a check of BIM design with building code teaching of Clayton with the machine learning approach with natural language (NLP) for extracting regulatory building rules teaching of Nawari. The motivation to do so would have been because Nawari discloses the benefit of machine learning based algorithms that provide higher precision and performance than other methods used (Nawari, page 117, lines 7 - 9).

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Monteiro et al. (“A Survey on Modeling Guidelines for Quantity Takeoff-Oriented BIM-Based Design”) discloses ArchiCAD and Revit BIM tools for architectural design used to select object types in a model database associated with elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
May 6, 2022